DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed January 28, 2022 is acknowledged. Species 1, as shown in FIGs. 2A-D, was elected. Claims 2, 4, 7-10 and 22-27 have been cancelled. Claims 1, 6, 15 and 18 have been amended. Claims 1, 3, 5-6 and 11-21 are pending.
Action on merits of the Elected Species, claims 1-3, 5-6 and 11-21 follows. 
	    
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-6 and 11-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SAITO et al. (US. Pub. No. 2007/0138543).
With respect to claim 1, SAITO teaches a semiconductor device as claimed including: 
a first semiconductor layer (2) having an N-type of conductivity; and 
a second semiconductor layer (12) that is formed on the first semiconductor 5layer (2), and including an active region, a frame region, and a termination region, 
wherein the active region comprises a plurality of first P-pillars (34) and first N-pillars (33) formed between the plurality of first P-pillars (34), 

the termination region comprises an upper termination region (17) that extends in the first direction while having the P-type of conductivity, a middle 15termination region (12) having the N-type of conductivity and formed below the upper termination region (17), and a lower termination region formed below the middle termination region (12) and including a plurality of third P-pillars (34) and third N-pillars (33) formed between the plurality of third P-pillars (34),
an entire region of a top surface of the middle termination region (12) that overlaps all of the plurality of third P pillars (34) is distanced from a top surface of the second semiconductor layer (12), and 
all of the plurality of third P-pillars (34) in the lower termination region is covered by the upper termination region (17). (See FIG. 20).  

With respect to claim 3, the middle termination region (12) and the upper termination region (17) of SAITO are sequentially formed on 43the third P-pillar (34).  
With respect to claim 5, the second P-pillar (34) of SAITO is connected to the top surface of the second semiconductor layer through the 10upper frame region (5).  
With respect to claim 6, the third P-pillar (34) of SAITO is distanced from a bottom surface of the upper termination region (17).   
With respect to claim 11, the middle 10termination region (12) of SAITO is connected with at least one of the plurality of third N-pillars (33) of the lower termination region.  

With respect to claim 13, the upper frame region (5) of SAITO is connected with at least one of the plurality of second P-pillars (4) of the lower frame region.  
With respect to claim 2014, impurity concentration of the upper frame region (5) of SAITO is higher than that of the upper termination region (17).  

With respect to claim 15, SAITO teaches a semiconductor device as claimed including: 
an active region that includes a plurality of first P-pillars (34) and first N-pillars (33) formed between the plurality of first P-pillars (34); 
a frame region that includes an upper frame region (5) that extends in a first 5direction while having a P-type of conductivity and a lower frame region that is formed below the upper frame region (5), and includes a plurality of second P-pillars (34) and second N-pillars (33) formed between the plurality of second P-pillars (34); and 
a termination region that includes an upper termination region (17) that 10extends in the first direction while having the P-type of conductivity, a middle termination region (12) that has an N-type of conductivity and is formed below the upper termination region (17), and 
a lower termination region that includes a plurality of third P-pillars (34) and N-pillars (33) formed between the plurality of third P-pillars (34) and is formed below the 15middle termination region (12), 
wherein all of the plurality of third P-pillars (34) in the lower termination region are covered by the upper termination region (17).  (See FIG. 20). 


With respect to claim 17, a field oxide layer (18) of SAITO is formed by extending on the upper frame region (5) and 46the upper termination region (17), and 
the second P-pillar (34) is connected with the bottom surface of the field oxide layer (18) through the upper frame region (5).  
With respect to claim 518, the third P-pillar (34) of SAITO is distanced from the bottom surface of the upper termination region (17).  
With respect to claim 19, the top surface of the middle termination region (12) of SAITO is distanced from the bottom surface of the field 10oxide layer (18). 
With respect to claim 20, the middle termination region (12) of SAITO is connected with at least one of the plurality of third N-pillars (33) of the lower termination region.  
With respect to claim 21, the upper termination region (17) of SAITO is connected with the upper frame region (5).

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANH D MAI/Primary Examiner, Art Unit 2829